Case 1:17-cv-02635-REB-SKC Document 125 Filed 10/30/20 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:17-cv-02635-REB -SKC

   BRUCE CASIAS,

          Plaintiff,

   v.

   RAYTHEON COMPANY,

          Defendant.

   ____________________________________________________________________________

                PLAINTIFF’S OPPOSED MOTION FOR ATTORNEY FEES
   ____________________________________________________________________________

          Plaintiff, by and through his undersigned counsel hereby files his Motion for Attorney

   Fees pursuant to this Court’s Order of September 23, 2020, Dkt #115 as follows:

                             Conferral pursuant to D.C.COLO. LCivR 7.1

          Plaintiff’s counsel conferred with Raul Chacon of Defendant’s counsel on October 15th

   and 28th, 2020 who indicated he would oppose this Motion.

          Plaintiff filed his Complaint on November 3, 2017 alleging 6 claims for relief: The

   Court’s Order for Judgment on the Pleadings #28 – dismissed all claims except Plaintiff’s Claim

   for violations under 10 U.S.C. Sec. 2409 (DCWPA) and Claim VI – discrimination under U.S.C.

   Sec. 1981. On March 13, 2019, this Court’s Order for Summary Judgment left Plaintiff’s Claim

   for violations under 10 U.S.C. Sec. 2409 (DCWPA). Therefore, Plaintiff’s counsel and the

   paralegal have proportionately divided their total time for the work on the claims that remained

   at each point in time.

                                                                                                      1
Case 1:17-cv-02635-REB-SKC Document 125 Filed 10/30/20 USDC Colorado Page 2 of 4




          The undersigned hereby states that the itemization of hours and fees expended on this

   matter is accurate and true to the best of my knowledge. (See Exhibit 1 attached) Such fees are

   reasonable under the lodestar standard as the Court held in CINEMAPUB, LLC d/v/a

   BREWVIEWS f. SALVADOR D. PETILOS, et al., 2018 WL 4621759 D. Utah, citing Phelps v.

   Hamilton, 120 F.3d 1126, 1131 (10th Cir. 1997).

          Plaintiff’s counsel had a mixed fee agreement with Plaintiff in this matter. Counsel’s

   hourly rate is more than reasonable based on the prevailing rate for attorneys in this area as

   attested to in the attached affidavits of Joan Bechtold and Mari Newman. In fact the hourly rate

   he is claiming is low when considering his forty-seven (47) years of experience in handling and

   trying employment cases and comparing Raytheon’s representation by a national firm which

   included two full-time attorneys and a paralegal billing from the inception through trial.

   Plaintiff’s counsel surmises that Raytheon’s fees must have been twice as much, if not more, as

   compared to what Plaintiff incurred in this matter and for which he is requesting an award for

   reimbursement in the amount of $93,532.50.

          By the Court reviewing the hourly itemization and description of services the paralegal

   for Plaintiff performed in this matter, (See Exhibit 2 attached) such can be compared to the

   quality and experience of an associate in most law firms. Plaintiff counsel’s utilization of

   Deborah Elmore as the paralegal in this case, (to a large extent for all key matters of research,

   consultation and drafting), Plaintiff benefitted by the greatly reduced hourly paralegal rate as

   compared to another associate attorney. This cost savings approach of extensive paralegal

   utilization is now a benefit of which Defendant will enjoy by this Court’s award of the total

   amount claimed in Exhibit 2 of $92,095.33.


                                                                                                       2
Case 1:17-cv-02635-REB-SKC Document 125 Filed 10/30/20 USDC Colorado Page 3 of 4




          Most notably this Court should consider the outstanding result obtained in this case by

   Plaintiff’s counsel when determining an award for the attorney fees claimed. A jury returned a

   verdict of one million forty-three thousand dollars ($1,043,000.00) for the Plaintiff with the

   remaining claim. Plaintiff’s counsel had to withstand numerous filings by Defendant, including

   a Motion to Dismiss and Motion for Summary Judgment before getting this case to trial. Classic

   defense tactics of running up the tab for Plaintiffs with excessive court motion filings should not

   be rewarded by diminishing Plaintiff’s fees requested herein.

          Respectfully submitted this 30th day of October, 2020.



                                                 LAW OFFICE OF RALPH G. TORRES
                                                 _/s Ralph G. Torres________________
                                                 Ralph G. Torres
                                                 1801 York Street
                                                 Denver, Colorado 80206
                                                 Attorney for Plaintiff


                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 30th day of October, 2020, I electronically filed the foregoing
   with the Clerk of the Court utilizing its online ECF/CM filing system which will send
   notification of such filing to the counsel of record for the parties at the follow e-mail addresses:

          Raul Chacon, Jr.
          OGLETREE DEAKINS, NASH SMOAK & STEWART, P.C.
          2000 South Colorado Boulevard
          Tower 3, Suite 900
          Denver, Colorado 80222
          Raul. Chacon@ogletree.com

          David L. Schenberg
          OGLETREE DEAKINS, NASH SMOAK & STEWART, P.C.
          7700 Bonhomme Ave., Suite 650
          St. Louis, MO 63105
          David.schenberg@ogletree.com

                                                                                                       3
Case 1:17-cv-02635-REB-SKC Document 125 Filed 10/30/20 USDC Colorado Page 4 of 4




        Ron Chapman, Jr.
        OGLETREE DEAKINS, NASH SMOAK & STEWART, P.C.
        8117 Preston Road, Suite 500
        Dallas, TX 74225
        Ron.chapman@ogletree.com


                                     /s Deborah Elmore, paralegal




                                                                            4
